DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-18 and 20 in the reply filed on April 1, 2021 is acknowledged.  The traversal is on the ground(s) that Species 1A and 1B as defined in the Restriction requirement sent 02/18/2021.  Upon further consideration, Examiner maintains the restriction requirement and therefore claims 17-19 will not be examined. The reason the species restriction is maintained are outlined in the restriction mailed February 18, 2021. In summary, the species are not obvious variants of each other and thus:
•    There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

•    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

•    the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of assembling a battery pack, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part:
“wherein the first tab is disposed in the first portion of the slot at the first edge in an initial position, and the first tab is disposed in the second portion of the slot in a final position to couple the battery cell and the first plate together.”
It is not clear whether (i) the claimed invention wherein the first tab is in the first position (ii) the first position and second position are referring to two different tabs; i.e. specification [0003] recites “The first tab of the battery cells is disposed in the second portion of the respective slots of the first plate when in the final position, and the second tab of the battery cells is disposed in the second portion of the respective slots of the second plate when in the final position” or (iii) the first tab is capable of moving from the first position to the second position.
It is further not clear, if the first tab and second tab are different from one another, and depending on the position (initial or final) they are in defines the first tab and second tab.

Claim 17 recites in part:
“the battery cells are disposed in the first portion of the respective slots at the first edge of the first and second plates respectively in an initial position; and the cell stack is disposed further between the first and second plates such that the first and second tabs of the battery cells are disposed in the second portion of the respective slots of the first and second plates respectively when in a final position.”
It is not clear whether (i) the claimed invention wherein the first tab and second tabs is in the first position in the opposing directions (ii) the first position and second position are referring to two different tabs; i.e. specification [0003] recites “The first tab of the battery cells is disposed in the second portion of the respective slots of the first plate when in the final position, and the second tab of the battery cells is disposed in the second portion of the respective slots of the second plate when in the final position” or (iii) the first tab is capable of moving from the first position to the second position and the second tab is capable of moving from the first position to the second position in the reverse direction. For the sake of compact prosecution, claim 1 has been interpreted as being open to any of readings (i), (ii), or (iii). Applicant may overcome this rejection by clarifying which interpretation the Applicant is claiming.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju (US20180183020A1).


Regarding claim 1, Ju teaches a battery module [abs]. Ju teaches a battery cell [Fig. 2#11] including a body having a first end and a second end spaced from each other, and the body includes a first tab [Fig. 2, #12] attached to the first end and a second tab attached to the second end; 
a first plate [fig. 3A, #21a] including a first edge and a second edge opposing each other; wherein the first plate defines a slot [Fig. 3B, # 23a; i.e. hole; 0072] having a first portion and a second portion adjoining with each other [0071]; 

    PNG
    media_image1.png
    437
    541
    media_image1.png
    Greyscale

wherein the first portion of the slot is defined through the first edge of the first plate such that the slot is open at the first edge, and the first portion of the slot tapers toward the second portion [0132, 0153]; and 
wherein the first tab is disposed in the first portion of the slot at the first edge in an initial position, and the first tab is disposed in the second portion of the slot in a final position to couple the battery cell and the first plate together. The italic limitations are illustrated below:

    PNG
    media_image2.png
    568
    695
    media_image2.png
    Greyscale



Regarding claim 2, Ju teaches the assembly as set forth in claim 1 wherein the second portion of the slot is disposed farther away from the first edge of the first plate than is the first portion of the slot [illustrated above].

Regarding claim 3, Ju teaches the assembly as set forth in claim 2 wherein the second portion of the slot is spaced from the first edge of the first plate and spaced from the second edge of the first plate [illustrated above].

Regarding claim 4,  Ju teaches the assembly as set forth in claim 3 wherein the first portion of the slot narrows as the first portion extends toward the second edge [illustrated above; 0132, 0153] .

Regarding claim 5, Ju teaches the assembly as set forth in claim 4 wherein the second portion of the slot is closed at a distal end of the slot to prevent further travel of the first tab relative to the first plate [0087, i.e while the electrode tab 12 is inserted into the holes 23 a, the bent portion 121 formed on the electrode tab 12 may be brought into contact with the plate 21 a and locked].

Regarding claim 6, Ju teaches the assembly as set forth in claim 1 wherein the first plate includes a bottom wall, a first side wall and a second side wall that cooperate with each other to present a periphery of the slot [depicted below; Fig. 13A].

    PNG
    media_image3.png
    314
    368
    media_image3.png
    Greyscale


Regarding claim 7, Ju teaches the assembly as set forth in claim 6 wherein the first side wall and the second side wall oppose each other to define a width between the first and second side walls [illustrated above in claim 6].

Regarding claim 8, Ju teaches the assembly as set forth in claim 7 wherein the width decreases between the first and second side walls along the first portion as the first portion tapers toward the second portion [Fig 12A/B; 0131].

Regarding claim 9, Ju teaches the assembly as set forth in claim 8 wherein the width is substantially the same between the first and second side walls along the second portion [illustrated in Fig. 12B].

Regarding claim 10, Ju teaches the assembly as set forth in claim 6 wherein the bottom wall is spaced from the first and second edges, and the bottom wall closes the slot [illustrated in Fig. 6].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US20180183020A1) and further in view of Yang (US20020015882A1)

Regarding claim 11, Ju teaches the assembly as set forth in claim 1. Ju is silent with regards to - wherein the first edge of the first plate includes a band that protrudes outwardly from the first plate and surrounds the first portion of the slot at the first edge to define a recess that cooperates with the slot.
Yang teaches battery electrode plates and the battery casing, wherein it is mainly comprised of that the bottoms of the electrode plates are respectively series combined by the series combining straps made of electric conductive or non-conductive materials [abs]. Yang teaches the straps (ie. The claimed band) [0040, #31, 34, 38, 41, 44, 48] and in one embodiment, Fig. 7, strap #38 can be seen, and as claimed it protrudes from the plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to further incorporate the strap taught by Yang as doing so that the bottoms of the aforesaid plates are positively positioned, the more integrated positioning effect of the electrode plates having the effect of avoiding resonant vibrations to reduce drop-
Ju teaches the recess receives the first tab as the first plate and the battery cell are disposed in the initial position [please refer to the rejection in claim 1]. 


Regarding claim 12, modified Ju teaches the assembly as set forth in claim 11 wherein: the first plate includes a first side surface and a second side surface opposing the first side surface [Ju teaches plate #21a, has a top [first] and bottom [second] surface, please refer to claim 6]; 

    PNG
    media_image4.png
    338
    328
    media_image4.png
    Greyscale

the first and second edges of the first plate are disposed between the first and second side surfaces; and 
Ju in view of Yang teach the band protrudes outwardly from one of the first and second side surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to further incorporate the strap taught by 


Regarding claim 13, Ju teaches the assembly as set forth in claim 1. In regards to the claimed, the assembly further including a second plate configured substantially the same as the first plate and including a first edge and a second edge opposing each other, and the second plate defines a slot having a first portion and a second portion adjoining with each other; wherein the second plate is spaced from the first plate, and the second tab of the battery cell is disposed in the slot of the second plate; and wherein the first portion of the slot of the second plate is defined through the first edge of the second plate such that the slot is open at the first edge of the second plate, and the first portion of the slot of the second plate tapers toward the second portion of the second plate. These structural features are taught in claim 1 for the first plate; for example the second plate having a first and second portion that adjoin each other and wherein the first portion of the slot of the second plate is defined through the first edge of the second plate such that the slot is open at the first edge of the second plate, and the first portion of the slot of the second plate tapers toward the second portion of the second plate, these are not explicitly mentioned in the prior art, however these are considered a mere duplication of parts. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to include the said limitations in regards to the “second plate” as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


Further, Ju does teach the second plate, for example, the in Fig. 1 the opposite end would be the second plate and has the second tab that is disposed in the slot of the second plate; also illustrated below. In regards to the limitations pertaining to the position and structural elements in regards to the “second” plate having a similar configuration as the first plate; please refer to the rejection of claim 1.

    PNG
    media_image5.png
    414
    502
    media_image5.png
    Greyscale


Regarding claim 14,  modified Ju teaches the assembly as set forth in claim 13. Ju does not explicitly teach the cavity. Yang teaches the cavity [i.e Fig. 1, #112- cell compartment; 0004]. Ju teaches the first and second side plates, thus Ju in view of Yang teach the claimed:
a first side plate and a second side plate each attached to the first and second plates to define a cavity therebetween, with the body of the battery cell disposed in the cavity.
prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 15, modified Ju teaches the assembly as set forth in claim 14.  As shown in Fig. 1 of Yang, the case i.e #11. As commonly known in the art of batteries, a case encloses all of the structural elements of the battery, therefore it would be reasonable to assume that the cavity, i.e. #112 also has one end that is closed, which would be part of the casing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to further include the housing taught by Yang as modifying the assembly to include a housing would have a reasonable expectation of success. These are known structural elements of a battery and Ju and Yang both teach structures of batteries. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 16,  modified Ju teaches the assembly as set forth in claim 15 wherein the bottom plate, the first plate, the second plate, the first side plate, and the second side plate are integrally formed to each other to present a one-piece housing (i.e. the casing of Yang #11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to further include the housing taught by Yang as modifying the assembly to include a housing would have a reasonable prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729